DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2021 has been entered.

Response to Amendment
The Amendment filed 01/24/2022 has been entered.  Claims 1-12 are pending in the application.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
multiple control or regulating valves, as claimed in Claim 1; Claim 1 claims “at least one control or regulating valve” which allows for more than one, or multiple, control or regulating valves; only one control or regulating valve is shown in each of the instant application figures
each axis of each of the plurality of the at least one control or regulating unit extends parallel with the half plane, as claimed in Claim 8
multiple control or regulating valves and their respective axes, as claimed in Claim 9
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “at least one control or regulating valve”, used first in Line 5.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the claimed “valve” works as a valve.  One of ordinary skill in the art would conclude the term “valve” is a well-known term of the art and would interpret the term similar to “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”, as found at merriam-webster.com/dictionary/valve.  The instant application does not provide any structural component which starts, stops or regulates fluid by a moveable part which can open, shut, or partially obstruct one or more parts or passageways.  The instant application defines Element 30 as the control or regulating valve, and is shown in Figure 1 as merely a cylindrical shaped structure with a blind bore partially extending through the cylinder.  There is nothing in the instant application which describes or suggests Element 30 works as a valve, and the instant application has not explicitly provided an alternative definition for a valve.  As such, Applicant has failed to provide sufficient written description of the claimed invention, since the claimed “valve” does not appear to be a valve.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the term “at least one control or regulating valve”, used first in Line 5, is indefinite.  It is not clear how the control valve acts as a valve.  Instant application Paragraph 0035 states the control or regulating valve 30 regulates volume flow rate.  Instant application Paragraph 0042 states the control valve 30 can be acted upon by control pressure, and the control valve may be a volume-flow-rate control valve.  However, neither of these paragraphs nor the figures show any inlets or outlet for fluid to flow into or out of.  Therefore, it is not clear how the control valve is acting as a valve, since it is not clear how fluid moves through the control valve 30.  Additionally, since the term implies more than one valve may be provided, it is not clear how multiple valves are structurally placed in the axial piston machine.
As to Claim 5, the limitation “the half plane extends centrally and intersects a swash-plate mount”, is indefinite.  The limitation is grammatically confusing, since it does not fully define how the half plane should extend “centrally”.  The wording of the limitation would lead one of ordinary skill in the art to conclude a second reference is required, in addition to the swash-plate mount.  However, that second reference is not provided.  For the purpose of examination, and to be consistent with Figure 2, the limitation will be interpreted as the half plane extends through the center of and intersects the swash-plate mount.
As to Claim 10, the limitation “an angular deviation from one of the setting-piston axis, the setting-lever axis, or the drive shaft axis of less than 3°”, is indefinite.  This is an incomplete phrase.  An angular deviation implies an angle is being defined.  This requires a relationship between at least three reference points or two lines, which have not been provided.  For the purpose of examination, the limitation will be interpreted as an angular deviation of the setting-lever axis from one of the setting-piston axis, or the drive shaft axis is less than 3°.
As to Claim 11, the limitation “an angular deviation from one of the setting-piston axis, the setting-lever axis, or the drive shaft axis of less than 2°”, is indefinite.  This is an incomplete phrase.  An angular deviation implies an angle is being defined.  This requires a relationship between at least three reference points or two lines, which have not been provided.  For the purpose of examination, the limitation will be interpreted as an angular deviation of the setting-lever axis from one of the setting-piston axis, or the drive shaft axis is less than 2°.
As to Claim 12, the limitation “an angular deviation from one of the setting-piston axis, the setting-lever axis, or the drive shaft axis of less than 1°”, is indefinite.  This is an incomplete phrase.  An angular deviation implies an angle is being defined.  This requires a relationship between at least three reference points or two lines, which have not been provided.  For the purpose of examination, the limitation will be interpreted as an angular deviation of the setting-lever axis from one of the setting-piston axis, or the drive shaft axis is less than 1°.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 7-9 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note a total of three alternative rejections using Budzich.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (42) is supported on (via 43, as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises at least one control or regulating valve (14), wherein the setting piston (42) is guided in (as shown in Figure 1) a connecting plate (see Figure 1 below) and a setting lever (43) acts as a coupling member (as shown in Figure 1) between the setting piston (42) and the swash plate (31), and wherein a compression spring (the spring within 23, as shown in Figure 1), a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a common plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 below) and the setting piston (42) is between (see Figure 1 below) the setting lever (43) and the at least one control or regulating valve (14).

    PNG
    media_image1.png
    692
    810
    media_image1.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as shown in Figure 1) the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) 
As to Claim 7, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach at least one control or regulating unit (45 or 41) is arranged on (as shown in Figure 1) the connecting plate (the right side of 12, as shown in Figure 1 in the Claim 1 rejection above), and wherein an axis (through the center of bore 47, as shown in Figure 3) of the at least one control or regulating unit (45) extends at a right angle (as shown in Figure 1, the axis of plug 49 extends normal to the page; when this is comparted to the bore 47 shown in Figure 3, one of ordinary skill in the art would conclude the bore 47 axis is at a right angle to the half plane) to the half plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 8, Budzich teaches all the limitations of Claims 1, 2 & 7, and continues to teach a plurality of the at least one control or regulating unit (45 and 41) is arranged on (as shown in Figure 1) the connecting plate (the right side of 12, as shown in Figure 1 in the Claim 1 rejection above), and wherein each axis of each of the plurality of control or regulating units of the at least one control or regulating unit (45 and 41) extends either approximately at a right angle to the half plane (control or regulating unit 45 axis is at a right angle to the half plane, as explained in the Claim 7 rejection above) or approximately in parallel with the half plane (control or regulating unit 41 has an axis through the center of the bore; this axis is parallel to the half plane, as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 9, Budzich teaches all the limitations of Claims 1, 2 & 6, and continues to teach each axis (as shown in Figure 1 in the Claim 1 rejection above) of the at least one control or regulating valve (14) in the connecting plate (the right end of 12, as shown in Figure 1 in the 

Claims 1-6 & 10-12 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note a total of three alternative rejections using Budzich.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (37) is supported on (as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises at least one control or regulating valve (since biasing spring 37’ biases setting piston to the right to minimize the swash plate 31 angle Θ --see Column 3, Lines 8-15 & 56-61--, the structure shown in Figure 1 below acts as a valve seat when setting piston 37 moves to the left and contacts the valve seat, preventing --controlling/regulating-- fluid from entering or exiting the internal volume of setting piston 37; as such the combination of setting piston 37 and the identified valve seat acts as a control or regulating valve), wherein the setting piston (37) is guided in (as shown in Figure 1) a connecting plate (11) and a setting lever (see Figure 1 below) acts as a coupling member (as shown in Figure 1) between the setting piston (37) and the swash plate (31), and wherein a compression spring (37’), a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a common 

    PNG
    media_image2.png
    692
    810
    media_image2.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as 
As to Claim 3, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach the setting lever (37) is configured to allow for parallel functional positions (the setting lever and the drive-shaft are parallel to each other, so one of ordinary skill in the art would conclude they have parallel functional positions) relative to the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and/or coaxial functional positions (the setting lever and the setting-piston axis are coaxial each other, so one of ordinary skill in the art would conclude they have coaxial functional positions) relative to the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 4, Budzich teaches all the limitations of Claims 1-3, and continues to teach an extension of a central axis (as shown in Figure 1 in the Claim 1 rejection above) of the at least one return spring (38’) is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 5, Budzich teaches all the limitations of Claims 1-4, and continues to teach the half plane (as shown in Figure 1 in the Claim 1 rejection above) extends through the center of (as shown in Figure 1) and intersects (as shown in Figure 1) a swash-plate mount (33).  See 112(b) rejection above for clarification on interpretation.
As to Claim 6, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach said at least one control or regulating valve (the combination of setting piston 37 and the identified valve seat, as shown in Figure 1 in the Claim 1 rejection above) is in (as shown in Figure 1) the connecting plate (11), and wherein an axis (as shown in Figure 1 in the Claim 1 rejection above) of said at least one control or regulating valve (the combination of setting piston 
As to Claim 10, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) is less than 3°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.  See 112(b) rejection above for interpretation clarification.
As to Claim 11, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) is less than 2°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.
As to Claim 12, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) is less than 1°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
With respect to the Drawing Objections, Applicant traverses the requirement that each of the objected to features are not shown in the drawings.  Examiner disagrees for the following reasons.
With respect to the control or regulating valves, no more than one control or regulating valve is shown in any of the figures.  Applicant argues each of the control and regulation valve 30, pressure unit 50, pressure cut-off unit 51, and load sensing unit 52 can all be considered control or regulating valves, so multiple control or regulating valves are shown in the provided figures.  In a general sense, this is true.  However, the instant application specifically defines and cites Element 30 as a control or regulation valve.  So when this is referred to in the claims, one of ordinary skill in the art has no reason to believe the remaining valves and/or regulators are part of the claimed control or regulating valves.  To the contrary, one of ordinary skill in the art would only look for multiple instances of the structure of Element 30 within a singular axial piston machine.  This interpretation is further evidenced by the instant claim set, where Claims 7-9 specifically claim at least one control or regulating unit --which is defined by the instant application specification as Elements 50/51/52-- as a separate entity from the control or regulation valve.  Therefore, the instant application has distinctly defined the at least one control or regulating valve as a different entity from the at least one control or regulating unit, and one of ordinary skill in the art would never conclude Elements 50/51/52 were part of the at least one control or regulating valve based on the originally filed application.  
Additionally, for multiple control or regulating valves to be integrated into the shown axial piston machine, significant structural modification would be required.  As such, it is not clear how the significant structural modification would be integrated into the axial piston machine.  Therefore, it is necessary for the claimed multiple control or regulating valves to be shown in the 
With respect to the axis or axes of the at least one control or regulating unit extending parallel to the half plane, no sufficient structure is provided for the at least one control or regulating unit.  Applicant argues one of ordinary skill in the art would be able to use each of the provided figures to determine how the respective axes are oriented with respect to the half plane.  Examiner agrees one of ordinary skill in the art would be able to combine figures of the same embodiment to determine the direction of the axes.  A summary of such follows.
Figure 1 shows the half plane E1, as starting at the shaft axis M and extending upward, where the half plane E1 is coplanar with the cross-section shown in Figure 1.  The control or regulating valve 30 axis is not shown, but one of ordinary skill in the art would be able to determine the axis is located longitudinally through and centered on the bore shown in Element 30.  None of the control or regulating units 50/51/52 are shown, so no respective axes are shown.
Figure 2 shows a schematic view of Figure 1, but also includes control or regulating units 50/51/52.  Using Figure 1 as a reference, it is assumed half plane E1 starts at the shaft axis M and extends upward, where the half plane E1 is coplanar with the cross-section shown in Figure 1.  Again, the control or regulating valve 30 axis is not shown, but it is assumed to extend from left to right in a similar manner as the assumption of Figure 1.  None of the control or 
Figure 3 is a schematic plan view --or the appearance of an object as seen from above-- of the axial piston machine.  One of ordinary skill in the art would conclude the plan view of Figure 3 is the view of Figures 1 & 2 rotated 90° about shaft axis M.  Figure 3 does not show half plane E1, but one of ordinary skill in the art would conclude the half plane E1 is normal to the page, extends into and out of the page, and extends through shaft axis M.  None of the control or regulating units 50/51/52 axes are shown, so no comparison of the at least one control or regulating unit axes to the half plane E1 can be made.
Figure 4 is a simplified view of Figure 3.  Since Figure 3 is defined as a plan view, one of ordinary skill in the art would conclude Figure 4 is also a plan view.  As stated above, one of ordinary skill in the art would conclude the half plane E1 is normal to the page, extends into and out of the page, and extends through shaft axis M.  Since the at least one control or regulating unit axes 50a/51a/52a are shown, one of ordinary skill in the art would conclude the at least one control or regulating unit axes 50a/51a/52a are at right angles to the half plane E1.  One of ordinary skill in the art still cannot conclude the at least one control or regulating unit axes 50a/51a/52a are parallel with the half plane E1.
Since no figure or combination of figures shows the at least one control or regulating unit axes 50a/51a/52a are parallel with the half plane E1, this feature must be shown.  The parallel orientation would significantly change the structure of both the axial piston machine and the at least one control or regulating unit, since the fluid flow paths within the axial piston machine 

Regarding the 112(a) rejections for Claims 7-12, Applicants submission of prior art using the previously rejection terms overcomes the prior 112(a) rejections.  However, the 112(b) rejections are maintained, as described in the 112 section above, and clarified below.

Regarding the 112(b) rejections, Applicant argues the term “at least one control or regulating valve”, in Claim 1, does not necessarily require a fluid inflow or fluid outflow.  This argument by Applicant further emphasizes the indefiniteness of the rejected term in Claim 1.  As stated in the rejection above, it is not clear how the at least one control or regulating valve acts as a valve in within the axial piston machine.  One of ordinary skill in the art would conclude the term “valve” is a well-known term of the art and would interpret the term similar to “any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”, as found at merriam-webster.com/dictionary/valve.  Applicant argues the “valve” works in a manner different than that of a known “valve”, but the originally filed instant application does not provide any details on how the “valve” works differently from a known “valve”.  Therefore, it is not clear how the “at least one control or regulating valve” works within the axial piston machine, making the term indefinite.
Regarding the 112(b) rejection in Claim 5 for the use of the limitation “the half plane extends centrally and intersects a swash-plate mount”, Applicant argues a swash-plate mount is well-known in the art.  Applicant did not address how to interpret the term “centrally”, so the 112(b) rejection is maintained.

Regarding the 112(b) Claims 10-12 rejections, although Applicant amended to overcome the prior rejections, the claims are still indefinite, as described in the 112 section above.

Regarding the 102 rejections for Claim 1, Applicant argues Budzich does not teach the Claim 1 limitations “the setting piston is guided in a connecting plate and a setting lever acts as a coupling member between the setting piston and the swash plate, and wherein a compression spring, a setting-piston axis and a setting-lever axis are positioned in a common plane and the setting piston is between the setting lever and the at least one control or regulating valve.”
It should be noted three different interpretations of Budzich are used above to reject each of the claims.
The first limitation requires the setting piston to be guided in a connecting plate.  Depending on the Budzich interpretation used, the setting piston (42 or 37 or 38) is guided in a connecting plate (the right side of 12, or 11, or the right side of 12).  Whereas 42 and 38 can both be considered to be guided within the connecting plate since they both move within the connecting plate via a guiding means.  Piston 37 is in contact with 11 and uses 11 as a guide.
Applicant argues the plate identified in Budzich would not be understood by one of ordinary skill in the art as a plate.  Applicant then further defines a connecting plate, providing a very narrow definition.  Examiner disagrees with this assessment and definition.  Using the broadest reasonable interpretation, lacking a definition in the originally filed application, a connecting plate can be any flat thin piece of material which is used to connect to another structure.  The right side of Element 12, in Figure 1, is shown as a flat thin piece of material.  Flanges extend from the right side of Element 12 to the left in Figure 1, connecting to Element 11.  Element 11 is shown in Figure 1 as almost exactly as Applicant defined a plate in their 
The last claim in the above disputed Claim 1 limitations requires “the setting piston is between the setting lever and the at least one control or regulating valve”.  Examiner has provided annotated figures showing how each interpretation describes this limitation in the respective Claim 1 rejections above.  Each of the interpretations teaches the defined relationship between the respective elements, so the rejection is maintained.
Applicant continues to argue one of ordinary skill in the art would identify the setting piston in Budzich as Element 42, but provides no reasoning as to why Budzich Element 42 had to be interpreted as the setting piston.  Given the broad nature of the claims, one of ordinary skill in the art can also interpret pistons 37 and 38 as the setting piston, as described in the 102 rejections above.
All 102 rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID N BRANDT/            Examiner, Art Unit 3746             

/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746